The judgment of the trial court is contrary to the weight of the credible evidence. Upon the record before us we think that the testimony of plaintiff and her witnesses did not satisfactorily explain or overcome the admissions contained in the documentary evidence. 'The judgment accordingly should be reversed and a new trial ordered, without costs. Appeal from order dismissed. As the judgment has been reversed and a new trial ordered, it is unnecessary to pass upon this appeal from the order denying the motion for a new trial on the ground of newly discovered evidence.